Exhibit 10.1


AMENDED AND RESTATED EXECUTIVE SEVERANCE BENEFITS AGREEMENT
This AMENDED AND RESTATED EXECUTIVE SEVERANCE BENEFITS AGREEMENT (the
“Agreement”) is entered into effective as of this 20th day of June, 2019 (the
“Effective Date”), between EYAL WALDMAN (“Executive”) and MELLANOX TECHNOLOGIES,
LTD. (the “Company”). This Agreement is intended to provide Executive with the
compensation and benefits described herein upon the occurrence of specific
events and supersedes in its entirety that certain Amended and Restated
Executive Severance Benefits Agreement entered into by and between Executive and
the Company dated as of December 19, 2008 (the “Prior Agreement”). Certain
capitalized terms used in this Agreement are defined in Article 5.
The Company and Executive hereby agree as follows:
ARTICLE 1.
SCOPE OF AND CONSIDERATION FOR THIS AGREEMENT
1.1    Position and Duties. Executive is currently employed by the Company as
the President and Chief Executive Officer of the Company. Executive reports
directly to the Board.
1.2    Restrictions. During Executive’s employment by the Company, Executive
agrees to the best of Executive’s ability and experience that Executive will at
all times loyally and conscientiously perform all of the duties and obligations
required of and from Executive as President and Chief Executive Officer. During
the term of Executive’s employment, Executive further agrees that Executive will
devote all of Executive’s business time and attention to the business of the
Company, the Company shall be entitled to all of the benefits and profits
arising from or incident to all such work, services and advice, Executive shall
not render commercial or professional services of any nature to any person or
organization, whether or not for compensation, without the prior written consent
of the Board, and Executive shall not directly or indirectly engage or
participate in any business that is competitive in any manner with the business
of the Company. Nothing in this Agreement shall prevent Executive from accepting
speaking or presentation engagements in exchange for honoraria or from service
on boards of charitable organizations or otherwise participating in civic,
charitable or fraternal organizations, or from owning no more than one percent
(1%) of the outstanding equity securities of a corporation whose stock is listed
on a national stock exchange.
1.3    Employee Proprietary Information and Inventions Agreement. Executive
acknowledges that Executive has previously executed and delivered to an officer
of the Company the Company’s Employee Proprietary Information and Inventions
Agreement and a Confirmatory Assignment (together, the “Confidentiality
Agreement”) and that the Confidentiality Agreement remains in full force and
effect.
1.4    Benefits Upon Covered Termination. The Company and Executive wish to set
forth the benefits which Executive shall be entitled to receive in the event of
a Covered Termination.
1.5    Consideration. The duties and obligations of the Company to Executive
under this Agreement shall be in consideration for Executive’s past services to
the Company, Executive’s continued employment with the Company and full
compliance with the provisions of this Agreement, and Executive’s execution of a
release in accordance with Section 4.1 hereof.
1.6    Prior Agreement. This Agreement shall supersede any other agreement
relating to severance benefits in the event of Executive’s severance from
employment, including without limitation, the Prior Agreement.








US-DOCS\101036725.3

--------------------------------------------------------------------------------




ARTICLE 2.

SEVERANCE BENEFITS
2.1    Covered Termination Severance Benefits. A Covered Termination of
Executive’s employment entitles Executive to receive the benefits set forth in
this Section 2.1, subject to Section 4.1 and 6.13.
(a)    Additional Severance Payment. Subject to Executive’s continued compliance
with this Agreement, including without limitation, Executive’s obligations and
undertakings pursuant to Section 1.3 and 3 thereof, the Company shall pay to
Executive, in addition to any rights and entitlements under law or agreement, an
amount equal to two times the sum of Executive’s Base Salary and Target Bonus.
The severance contemplated by this Section 2.1(a) (the “Cash Severance”), which
shall be subject to all required tax and other applicable withholdings, shall be
payable in equal monthly installments during the period commencing on the date
of termination and ending twenty-four (24) months thereafter (the “Severance
Period”). Notwithstanding the foregoing, but subject to Section 6.13(b), all or
a portion of the Cash Severance shall be paid in a lump sum on the sixtieth
(60th) day following the date of Executive’s Separation from Service (as defined
below) solely to the extent (and in such amount, which for the avoidance of
doubt, shall be the maximum amount) that such lump sum payment would not result
in any additional excise tax or tax penalties under Section 409A of the Code.
(b)    Equity Award Acceleration. The vesting and/or exercisability of
one-hundred percent (100%) of the unvested shares subject to Executive’s Equity
Awards shall be automatically accelerated immediately effective as of the date
of the Covered Termination, subject to the terms of the award agreement pursuant
to which any performance share units were granted.
2.2    Other Terminations. If Executive’s employment is terminated by the
Company for Cause, by Executive other than pursuant to a Constructive
Termination or as a result of Executive’s death or disability, the Company shall
not have any other or further obligations to Executive under this Agreement
(including any financial obligations) except that Executive shall be entitled to
receive (a) Executive’s fully earned but unpaid base salary, through the date of
termination at the rate then in effect, and (b) all other amounts or benefits to
which Executive is entitled under any compensation, retirement or benefit plan
or practice of the Company at the time of termination in accordance with the
terms of such plans or practices or applicable law. In addition, subject to the
provisions of the Company’s equity compensation plans and the terms of
Executive’s Equity Awards, if Executive’s employment is terminated by the
Company for Cause, by Executive other than pursuant to a Constructive
Termination or as a result of Executive’s death or disability, all vesting of
Executive’s unvested Equity Awards previously granted to Executive by the
Company shall cease and none of such unvested Equity Awards shall be exercisable
following the date of such termination. The foregoing shall be in addition to,
and not in lieu of, any and all other rights and remedies that may be available
to the Company under the circumstances, whether at law or in equity.
2.3    Mitigation. Except as otherwise specifically provided herein, Executive
shall not be required to mitigate damages or the amount of any payment provided
under this Agreement by seeking other employment or otherwise, nor shall the
amount of any payment provided for under this Agreement be reduced by any
compensation earned by Executive as a result of employment by another employer
or by any retirement benefits received by Executive after the date of a Covered
Termination.
2.4    Exclusive Remedy. Except as otherwise expressly required by law or as
specifically provided herein, all of Executive’s rights to salary, severance,
benefits, bonuses and other amounts hereunder (if any) accruing after the
termination of Executive’s employment shall cease upon such termination.


2




US-DOCS\101036725.3

--------------------------------------------------------------------------------




ARTICLE 3.

RESTRICTIVE COVENANTS


3.1    Non-Solicitation. In further consideration of the duties and obligations
of the Company to Executive hereunder, Executive acknowledges that during the
course of Executive’s employment with the Company, Executive has or will become
familiar with the Company’s trade secrets and with other confidential
information concerning the Company and that Executive’s services shall be of
special, unique and extraordinary value to the Company; and, therefore,
Executive agrees that, during the one-year period commencing on the date of
termination of Executive’s employment for any reason (the “Restricted Period”),
Executive shall not, directly or indirectly, through another person or entity,
(i) induce, solicit, encourage or attempt to induce, solicit or encourage any
employee of the Company to leave the employ of the Company, or in any way
interfere with the relationship between the Company and any employee thereof; or
(ii) induce, solicit or encourage or attempt to induce, solicit or encourage any
customer, supplier, licensee, licensor, franchisee or other business relation of
the Company and any of its affiliates to cease doing business with the Company
and any of its affiliates, or in any way interfere with the relationship between
any such customer, supplier, licensee or business relation of the Company and
any of its affiliates.
3.2    Modification of Covenants. If, at the time of enforcement of any of the
covenants contained in Section 3.1 hereof, a court of competent jurisdiction
shall hold that the duration, scope or area restrictions stated herein are
unreasonable under circumstances then existing, the parties agree that the
maximum duration, scope or area reasonable under such circumstances shall be
substituted for the stated duration, scope or area and that the court shall be
allowed to revise the restrictions contained herein to cover the maximum period,
scope and area permitted by law.
ARTICLE 4.

LIMITATIONS AND CONDITIONS ON BENEFITS
4.1    Release Prior to Payment of Benefits. Upon a Covered Termination, and
prior to the payment of any benefits under this Agreement on account of such
Covered Termination, Executive shall execute and deliver to the Company an
effective general release (the “Release”) in the form attached hereto and
incorporated herein as Exhibit A or Exhibit B, as applicable, subject to any
changes the Company deems necessary or appropriate to reflect applicable law.
Such Release shall specifically relate to all of Executive’s rights and claims
in existence at the time of such execution and shall confirm Executive’s
obligations under the Confidentiality Agreement. It is understood that, as
specified in the applicable Release, Executive has a specified number of
calendar days to consider whether to execute such Release, and Executive may
revoke such Release within seven (7) calendar days after execution. In the event
Executive does not execute and deliver such Release within the applicable
period, or if Executive revokes such Release within the subsequent seven (7) day
period, no benefits shall be payable under this Agreement.
4.2    Termination of Benefits. Benefits under this Agreement shall terminate
immediately if Executive, at any time, violates any proprietary information or
confidentiality obligation to the Company or any other restrictive covenant,
including, without limitation, the Confidentiality Agreement and any
non-solicitation obligation to the Company pursuant to Section 3.1 above or
otherwise.


3




US-DOCS\101036725.3

--------------------------------------------------------------------------------




ARTICLE 5.

DEFINITIONS
For purposes of the Agreement, the following terms are defined as follows:
5.1    “Base Salary” means Executive’s annual salary (that is the base salary
and where applicable together with the Overtime Payment, with no fringe benefits
whatsoever) as in effect during the last regularly scheduled payroll period
immediately preceding a Covered Termination but excluding any reduction of base
salary giving rise to Constructive Termination hereunder.
5.2    “Board” means the Board of Directors of the Company.
5.3    “Cause” means that, in the reasonable determination of the Board,
Executive:
(a)    has committed an act of fraud or embezzlement or has intentionally
committed some other illegal act that has a material adverse impact on the
Company or any successor or parent or subsidiary thereof;
(b)    has been convicted of, or entered a plea of “guilty” or “no contest” to,
a felony which causes or may reasonably be expected to cause substantial
economic injury to or substantial injury to the reputation of the Company or any
subsidiary or affiliate of the Company;
(c)    has made any unauthorized use or disclosure of confidential information
or trade secrets of the Company or any successor or parent or subsidiary thereof
that has a material adverse impact on any such entity;
(d)    has committed any other intentional misconduct that has a material
adverse impact on the Company or any successor or parent or subsidiary thereof;
or
(e)    has intentionally refused or intentionally failed to act in accordance
with any lawful and proper direction or order of the Board, provided such
direction is not materially inconsistent with Executive’s customary duties and
responsibilities.
5.4    “Change of Control” means and includes each of the following:
(a)    A transaction or series of transactions (other than an offering of Shares
to the general public through a registration statement filed under the laws of
any applicable jurisdiction) whereby any person or related group of persons
(other than the Company, any of its subsidiaries, an employee benefit plan
maintained by the Company or any of its subsidiaries or a person that, prior to
such transaction, directly or indirectly controls, is controlled by, or is under
common control with, the Company) directly or indirectly acquires beneficial
ownership of securities of the Company possessing more than 50% of the total
combined voting power of the Company’s securities outstanding immediately after
such acquisition; or
(b)    During any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board together with any new director(s)
(other than a director designated by a person who shall have entered into an
agreement with the Company to effect a transaction described in Subsections (a)
or (c) hereof) whose election by the Board or nomination for election by the
Company’s shareholders was approved by a vote of at least two thirds of the
directors then still in office who either were directors at the beginning of the
two-year period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof; or


4




US-DOCS\101036725.3

--------------------------------------------------------------------------------




(c)    The consummation by the Company (whether directly involving the Company
or indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or shares of another entity, in each case other than a transaction:
(i)    Which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and
(ii)    After which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
Subsection (c)(ii) as beneficially owning 50% or more of combined voting power
of the Successor Entity solely as a result of the voting power held in the
Company prior to the consummation of the transaction; or
(d)    The Company’s shareholders approve a liquidation or dissolution of the
Company.
The Board shall have full and final authority, which shall be exercised in its
discretion, to determine conclusively whether a Change of Control has occurred
pursuant to the above definition, and the date of the occurrence of such Change
of Control and any incidental matters relating thereto.
5.5    “Code” means the U.S. Internal Revenue Code of 1986, as amended from time
to time and the Treasury Regulations thereunder.
5.6    “Company” means Mellanox Technologies, Ltd., company organized under the
laws of the State of Israel, or, following a Change of Control, the surviving
entity resulting from such transaction.
5.7    “Constructive Termination” means that Executive voluntarily terminates
Executive’s employment with the Company after any of the following are
undertaken without Executive’s express written consent:
(a)    the removal of or a material reduction in the nature or scope of
Executive’s responsibilities, or the assignment to Executive of duties that are
materially inconsistent with Executive’s position;
(b)    a change in Executive’s direct reporting relationship so that Executive
no longer reports directly to the Board;
(c)    a material reduction in Executive’s base salary or target annual bonus,
unless the base salaries or target annual bonus, as applicable, of all other
executives are similarly reduced; or
(d)    a relocation of Executive’s place of employment that increases
Executive’s one-way commute by more than thirty (30) miles from such Executive’s
place of employment as of immediately prior to such relocation. The termination
of Executive’s employment as a result of Executive’s death or disability shall
not be deemed to be a Constructive Termination.
Notwithstanding the foregoing, a resignation shall not constitute a
“Constructive Termination” unless the event or condition giving rise to such
resignation continues more than thirty (30) days following Executive’s written


5




US-DOCS\101036725.3

--------------------------------------------------------------------------------




notice of such condition provided to the Company within ninety (90) days of the
first occurrence of such event or condition and such resignation is effective
within thirty (30) days following the end of such notice period.
5.8    “Covered Termination” means an Involuntary Termination Without Cause or a
Constructive Termination, in each case, which occurs within 12 months following
a Change of Control.
5.9     “Equity Awards” means all options to purchase ordinary shares, awards of
restricted ordinary shares and such other awards granted pursuant to the
Company’s option and other equity incentive award plans or agreements.
5.10     “Involuntary Termination Without Cause” means Executive’s dismissal or
discharge by the Company other than for Cause. The termination of Executive’s
employment as a result of Executive’s death or disability shall not be deemed to
be an Involuntary Termination Without Cause.
5.11    “Target Bonus” means Executive’s target annual bonus for the year in
which a Covered Termination occurs or, in the event a target annual bonus has
not been established for Executive for such year, the average of the three most
recent annual bonuses paid to Executive as of the date of the Covered
Termination.
ARTICLE 6.

GENERAL PROVISIONS
6.1    Employment Status. This Agreement does not constitute a contract of
employment or impose upon Executive any obligation to remain as an employee, or
impose on the Company any obligation (a) to retain Executive as an employee, (b)
to change the status of Executive as an at-will employee (subject to applicable
law), or (c) to change the Company’s policies regarding termination of
employment.
6.2    Notices. Any notices provided hereunder must be in writing, and such
notices or any other written communication shall be deemed effective upon the
earlier of personal delivery (including personal delivery by facsimile) or the
third day after mailing by first class mail to the Company at its primary office
location and to Executive at Executive’s address as listed in the Company’s
payroll records. Any payments made by the Company to Executive under the terms
of this Agreement shall be delivered to Executive either in person or at the
address as listed in the Company’s payroll records.
6.3    Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.
6.4    Waiver. If either party should waive any breach of any provisions of this
Agreement, such party shall not thereby be deemed to have waived any preceding
or succeeding breach of the same or any other provision of this Agreement.
6.5    Complete Agreement. Without derogating from any rights and entitlements
under law or any agreement relating to such statutory rights and entitlements,
this Agreement, including Exhibit A and Exhibit B, constitutes the entire
agreement between Executive and the Company and is the complete, final, and
exclusive embodiment of their agreement with regard to this subject matter,
wholly superseding all written and oral agreements with respect to severance
benefits to Executive in the event of employment termination, including


6




US-DOCS\101036725.3

--------------------------------------------------------------------------------




without limitation, the Prior Agreement. It is entered into without reliance on
any promise or representation other than those expressly contained herein.
Notwithstanding anything herein to the contrary, this Agreement shall not
supersede any indemnification agreement between Executive and the Company.
6.6    Amendment or Termination of Agreement. This Agreement may be changed or
terminated only upon the mutual written consent of the Company and Executive.
The written consent of the Company to a change or termination of this Agreement
must be signed by an executive officer of the Company after such change or
termination has been approved by the Board.
6.7    Counterparts. This Agreement may be executed in separate counterparts,
any one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.
6.8    Headings. The headings of the Articles and Sections hereof are inserted
for convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.
6.9    Successors and Assigns. This Agreement is intended to bind and inure to
the benefit of and be enforceable by Executive, and the Company, and any
surviving entity resulting from a Change of Control and upon any other person
who is a successor by merger, acquisition, consolidation or otherwise to the
business formerly carried on by the Company, and their respective successors,
assigns, heirs, executors and administrators, without regard to whether or not
such person actively assumes any rights or duties hereunder; provided, however,
that Executive may not assign any duties hereunder and may not assign any rights
hereunder without the written consent of the Company, which consent shall not be
withheld unreasonably.
6.10    Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the State of
Israel, without regard to its conflict of laws rules. Any legal proceeding
arising out of, or relating to this Agreement will be instituted in a court in
Israel, and the Executive and the Company hereby consent to the personal and
exclusive jurisdiction of such court(s) and hereby waive any objection(s) that
they may have to personal jurisdiction, the laying of venue of any such
proceeding and any claim or defense of inconvenient forum.
6.11    Non-Publication. The parties mutually agree not to disclose publicly the
terms of this Agreement except to the extent that disclosure is mandated by
applicable law or regulation or to their respective advisors (e.g., attorneys,
accountants).
6.12    Construction of Agreement. In the event of a conflict between the text
of the Agreement and any summary, description or other information regarding the
Agreement, the text of the Agreement shall control.
6.13    Code Section 409A.
(a)    Notwithstanding any provision to the contrary in this Agreement, no
amount that is deemed deferred compensation subject to Section 409A of the Code
shall be payable pursuant to Section 2 unless Executive’s termination of
employment constitutes a separation from service within the meaning of Treasury
Regulation Section 1.409A-1h (a “Separation from Service”) and, except as
provided under Section 6.13(b) below, any such amount shall not be paid, or in
the case of installments, commence to be paid, until the sixtieth (60th) day
following Executive’s Separation from Service. Any installment payments that
would have been made to Executive during the sixty (60) day period immediately
following Executive’s Separation from Service but for the preceding sentence
shall be paid to Executive on the sixtieth (60th) day following Executive’s
Separation from Service and the remaining payments shall be made as provided in
this Agreement, subject to the last sentence of Section 2.1(a).


7




US-DOCS\101036725.3

--------------------------------------------------------------------------------




(b)    Notwithstanding any provision to the contrary in this Agreement, if
Executive is deemed at the time of Executive’s separation from service to be a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, to
the extent delayed commencement of any portion of the benefits to which
Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of Executive’s benefits shall not be provided to Executive prior to the earlier
of (x) the expiration of the six (6)-month period measured from the date of
Executive’s Separation from Service or (y) the date of Executive’s death. Upon
the first business day following the expiration of the applicable Code Section
409A(a)(2)(B)(i) period, all payments deferred pursuant to this Section 6.13(b)
shall be paid in a lump sum to Executive, and any remaining payments due under
this Agreement shall be paid as otherwise provided herein.
(c)    To the extent that any reimbursements payable pursuant to this Agreement
are subject to the provisions of Section 409A of the Code, any such
reimbursements payable to Executive pursuant to this Agreement shall be paid to
Executive no later than December 31 of the year following the year in which the
expense was incurred, the amount of expenses reimbursed in one year shall not
affect the amount eligible for reimbursement in any subsequent year, and
Executive’s right to reimbursement under this Agreement will not be subject to
liquidation or exchange for another benefit.
(d)    Executive’s right to receive any installment payments under this
Agreement shall be treated as a right to receive a series of separate payments
and, accordingly, each such installment payment shall at all times be considered
a separate and distinct payment as permitted under Treasury Regulation Section
1.409A-2(b)(2)(iii).
(e)    The parties acknowledge and agree that, to the extent applicable, this
Agreement shall be interpreted in accordance with, and the parties agree to use
their best efforts to achieve timely compliance with, Section 409A of the Code,
including, without limitation, any such regulations or other guidance that may
be issued after the Effective Date. Notwithstanding any provision of this
Agreement to the contrary, in the event that the Company determines that any
amounts payable hereunder would otherwise be taxable to Executive under Section
409A, the Company may adopt such limited amendments to this Agreement and
appropriate policies and procedures, including amendments and policies with
retroactive effect, that the Company reasonably determines are necessary or
appropriate to comply with the requirements of Section 409A of the Code and
thereby avoid the application of penalty taxes under such Section.
(SIGNATURE PAGE FOLLOWS)






8




US-DOCS\101036725.3

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Agreement on the Effective
Date written above.
Mellanox Technologies, Ltd.
Eyal Waldman
By: /s/ Alinka Flaminia                                          
/s/ E. Waldman
Name: Alinka Flaminia                                          
 
Title: SVP, General Counsel, Corporate Secretary    
 



Exhibit A: Form of Release (Individual Termination) [not for execution]
Exhibit B: Form of Release (Group Termination) [not for execution]








[Signature Page To Executive Severance Benefits Agreement]




US-DOCS\101036725.3

--------------------------------------------------------------------------------







EXHIBIT A
RELEASE

(INDIVIDUAL TERMINATION)
Certain capitalized terms used in this Release are defined in the Amended and
Restated Executive Severance Benefits Agreement (the “Agreement”), which I have
executed and of which this Release is a part.
I hereby confirm my obligations under the Company’s Employee Proprietary
Information and Inventions Agreement.
I also hereby confirm that of the date hereof, I have received all amounts
and/or entitlements to which I am due as a result of or in connection with my
employment with the Company and its termination including, without limitation,
with respect to salary, wages, back wages, contributions of all kind (including
to Managers’ Insurance Policy or Pension Fund (*) and Education Fund (**),
severance pay, Additional Severance Payment, annual vacation, redemption of
annual vacation, overtime pay, travel allowance, car, recreation pay (***), sick
pay, commissions, incentives, bonuses, options, stock, warranties, benefit plans
or programs, notice period or payment in lieu of notice, deferred compensation
payments, expenses, benefits, and reimbursement of any kind and any other
payment or benefits or rights whatsoever in connection with or arising out of my
employment with the Company or termination of my employment or that otherwise
might be owed to me by the Company.
In accordance with the termination of my employment at the Company I am entitled
to all sums as described in the List of Final Payments, attached to this letter,
and the release letters. I accept the payments and the rights described in the
List of Final Payments as full, complete and unconditional payment, settlement
and satisfaction of any and all obligations of the Company arising out of my
employment or the termination of my employment, or that otherwise might be owed
to me by the Company.
Upon completion by the Company of the payments and provision of the release
letters, all as listed in the attached “List of Final Payments” in connection
with my employment with the Company and/or the termination of such employment,
neither myself, nor anyone on my behalf, has or will have any claim, demand
and/or cause of action, including with respect to my dismissal and/or
entitlement to severance pay, whether or not now known, suspected or claimed,
which I have ever had, now have, or may claim to have against the Company and/or
its affiliates (whether directly or indirectly) pursuant to any applicable law
and/or agreement or otherwise against Company and/or its parent company, and/or
its affiliates and/or anyone on its behalf, including directors officers,
employees, agents, partners, investors, predecessors, successors, heirs,
assigns, directors, employees or shareholders or any of their representatives of
successors or affiliated corporations or organizations, whether previously or
hereinafter affiliated in any manner. Without derogating in any way from the
above, I acknowledge that this Release is a “Settlement and Acknowledgement of
Discharge” as defined in Section 29 of the Severance Pay Law, 5723 — 1963.
I acknowledge that all of the payments referred to hereunder (including in the
Agreement and in the List of Final Payments) are gross amounts and shall be
subject to the withholding of applicable taxes and deductions required by any
applicable law.


* [ l ]
** [ l ]
*** [ l ]

Exhibit A-1

--------------------------------------------------------------------------------




I acknowledge and agree that the payments and entitlements specified in and the
attached “List of Final Payments" are the sole consideration to which I am
entitled from the Company (subject to the contingencies set forth in such
documents) and that there is no further obligation, financial or otherwise,
owing to me by the Company.
I hereby confirm that I shall continue to comply with any undertakings that by
their nature survive my employment with the Company. Without limiting the
generality of the foregoing, I undertake to maintain the terms of this Release
in strict confidence.
I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
that the creditor or releasing party does not know or suspect to exist in his or
her favor at the time of executing the release and that, if known by him or her,
would have materially affected his or her settlement with the debtor or released
party.” I hereby expressly waive and relinquish all rights and benefits under
that section and any law of any jurisdiction of similar effect with respect to
my release of any claims I may have against the Company.
Except as otherwise set forth in this Release, I hereby release, acquit and
forever discharge the Company, its parents and subsidiaries, and their officers,
directors, agents, servants, employees, shareholders, successors, assigns and
affiliates, of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys’ fees, damages, indemnities and obligations
of every kind and nature, in law, equity, or otherwise, known and unknown,
suspected and unsuspected, disclosed and undisclosed (other than any claim for
indemnification I may have as a result of any third party action against me
based on my employment with the Company), arising out of or in any way related
to agreements, events, acts or conduct at any time prior to the date I execute
this Release, including, but not limited to: all such claims and demands
directly or indirectly arising out of or in any way connected with my employment
with the Company or the termination of that employment, including but not
limited to, with respect to salary, wages, back wages, contributions to managers
insurance (*) and education fund (**), severance pay, annual vacation, overtime
pay, travel allowance, recreation pay (***), sick pay, commissions, incentives,
bonuses, options, notice period or payment in lieu of notice, deferred
compensation payments, expenses, benefits, and reimbursement of any kind and any
other payment or benefits or rights whatsoever in connection with my employment
with the Company or termination of my employment or that otherwise might be owed
to me by the Company; claims of intentional and negligent infliction of
emotional distress, any and all tort claims for personal injury; claims pursuant
to any federal, state or local law or cause of action including, but not limited
to, the federal Civil Rights Act of 1866; Title VII of the federal Civil Rights
Act of 1964, as amended; the federal Civil Rights Act of 1991; Sections 1981
through 1988 of Title 42 of the United States Code, as amended; the federal
Occupational Safety and Health Act of 1970; the Consolidated Omnibus Budget
Reconciliation Act of 1985; the federal Family and Medical Leave Act of 1993,
except as prohibited by law; the federal Worker Adjustment and Retraining
Notification Act of 1988; the federal Vocational Rehabilitation Act of 1973; the
federal Equal Pay Act of 1963; the federal Fair Labor Standards Act, except as
prohibited by law; the National Labor Relations Act, as amended; the federal
Employee Retirement Income Security Act of 1974, as amended; the federal
Americans with Disabilities Act of 1990; the Age Discrimination in Employment
Act of 1967, as amended (the “ADEA”); the Sarbanes-Oxley Act of 2002; the
California Fair Employment and Housing Act, as amended; the California civil
rights laws; the California Equal Pay Law; tort law; contract law; statutory
law; common law; wrongful discharge; discrimination; fraud; defamation;
emotional distress; and breach of the implied covenant of good faith and fair
dealing; provided, however, that nothing in this paragraph shall be construed in
any way to release the Company from (i) the payments and benefits under Section
2 of my Agreement, (ii) to benefits described in the List of Final Payments,
(iii) its


* [ l ]
** [ l ]
*** [ l ]

Exhibit A-2

--------------------------------------------------------------------------------





obligation to indemnify me pursuant to the Company’s indemnification obligation
pursuant to agreement or applicable law, (iv) to any rights or benefits that may
not be waived pursuant to applicable law, including, without limitation, any
right to unemployment insurance benefits, or (v) to my right to communicate
directly with, cooperate with, or provide information to, any federal, state or
local government regulator.
For the avoidance of doubt, nothing in this Agreement will be construed to
prohibit me from filing a charge with, reporting possible violations to, or
participating or cooperating with any governmental agency or entity, including
but not limited to the Equal Employment Opportunity Commission, the National
Labor Relations Board, the California Department of Fair Employment and Housing,
the Department of Justice, the Securities and Exchange Commission, Congress, or
any agency Inspector General, or making other disclosures that are protected
under the whistleblower, anti-discrimination, or anti-retaliation provisions of
federal, state or local law or regulation; provided, however, that I may not
disclose information of the Company or any of their affiliates that is protected
by the attorney-client privilege, except as otherwise required by law. I do not
need the prior authorization of the Company to make any such reports or
disclosures, and I am not required to notify the Company that I have made such
reports or disclosures.
Furthermore, in accordance with 18 U.S.C. § 1833, notwithstanding anything to
the contrary in this Agreement: (i) I shall not be in breach of this Agreement,
and shall not be held criminally or civilly liable under any federal or state
trade secret law (x) for the disclosure of a trade secret that is made in
confidence to a federal, state, or local government official or to an attorney
solely for the purpose of reporting or investigating a suspected violation of
law, or (y) for the disclosure of a trade secret that is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal; and (ii) if I file a lawsuit for retaliation by the Company for
reporting a suspected violation of law, I may disclose the trade secret to my
attorney, and may use the trade secret information in the court proceeding, if I
file any document containing the trade secret under seal, and does not disclose
the trade secret, except pursuant to court order.
I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA. I also acknowledge that the consideration
given under the Agreement for the waiver and release in the preceding paragraph
hereof is in addition to anything of value to which I was already entitled. I
further acknowledge that I have been advised by this writing, as required by the
ADEA, that: (A) my waiver and release do not apply to any rights or claims that
may arise on or after the date I execute this Release; (B) I should consult with
an attorney of my choice prior to executing this Release; (C) I have twenty-one
(21) days to consider this Release (although I may choose to voluntarily execute
this Release earlier); (D) I have seven (7) days following the execution of this
Release by the parties to revoke the Release; and (E) this Release shall not be
effective until the date upon which the revocation period has expired, which
shall be the eighth day after this Release is executed by me. I hereby
understand that the revocation contemplated in this paragraph shall not be
effective unless it is in writing and signed by me and received by the Company
prior to the expiration of the revocation period. I further acknowledge that I
have read this Release carefully and completely understand each of the terms of
this Release. I acknowledge that the undertakings contained in this Release are
irrevocable and the Company and its representatives and successors are relying
upon my undertakings. I declare that I am fully aware of my rights under law and
that this waiver is signed by me upon my own free will after I was given the
opportunity to receive any and all explanations regarding my rights to my full
satisfaction, and to check all my accounts with the Company and after I have
examined all my rights against the Company. I further acknowledge that I have
been afforded sufficient time to understand the terms and effects of this
Release, and that the agreements and obligations herein are made voluntarily,
knowingly and without duress, and that neither the Company nor its agents or
representatives have made any representations inconsistent with the provisions
of this Release.
EYAL WALDMAN


Exhibit A-3

--------------------------------------------------------------------------------




    
Date:        




Exhibit A-4

--------------------------------------------------------------------------------




LIST OF FINAL PAYMENTS
On or subsequent to the date of termination of your employment with the Company
(the “Termination Date”), the Company shall pay and/or release to you the
following:
1.    Last Monthly Salary:
A gross sum for Salary through Termination Date.
2.    Severance Pay: (gross)
All amounts accumulated in the severance component in your managers insurance
policy and/or pension fund shall be released to you should you be entitled to
statutory severance pay on account of your statutory severance pay entitlement,
and the Company will complete payment of the statutory severance entitlement.
3.    Vacation Days:
A gross payment for _________accrued and unused vacation days - NIS____________
4.    Recuperation Pay (d’mei havra’ah):
A gross payment for _____ unpaid d’mei havra’ah due as of the Termination Date -
NIS __________
5.    Prior Notice of Termination
A gross payment in lieu of prior notice for_______    days, including a payment
for social benefits payable thereupon. [If applicable]
6.    Additional Severance Payment
Subject to the terms and conditions of the Agreement - NIS ___________


7.    In addition, the Company shall release the Managers Insurance Policy
and/or Pension Fund (severance payment and pension) and Education Fund (Keren
Hishtalmuti) maintained on your behalf by the Company.








Exhibit A-5

--------------------------------------------------------------------------------





EXHIBIT B
RELEASE
(GROUP TERMINATION)
Certain capitalized terms used in this Release are defined in the Amended and
Restated Executive Severance Benefits Agreement (the “Agreement”), which I have
executed and of which this Release is a part.
I hereby confirm my obligations under the Company’s Employee Proprietary
Information and Inventions Agreement.
I also hereby confirm that of the date hereof, I have received all amounts
and/or entitlements to which I am due as a result of or in connection with my
employment with the Company and its termination including, without limitation,
with respect to salary, wages, back wages, contributions of all kind (including
to Managers’ Insurance Policy or Pension Fund (*) and Education Fund (**),
severance pay, Additional Severance Payment, annual vacation, redemption of
annual vacation, overtime pay, travel allowance, car, recreation pay (***), sick
pay, commissions, incentives, bonuses, options, stock, warranties, benefit plans
or programs, notice period or payment in lieu of notice, deferred compensation
payments, expenses, benefits, and reimbursement of any kind and any other
payment or benefits or rights whatsoever in connection with or arising out of my
employment with the Company or termination of my employment or that otherwise
might be owed to me by the Company.
In accordance with the termination of my employment at the Company I am entitled
to all sums as described in the List of Final Payments, attached to this letter,
and the release letters. I accept the payments and the rights described in the
List of Final Payments as full, complete and unconditional payment, settlement
and satisfaction of any and all obligations of the Company arising out of my
employment or the termination of my employment, or that otherwise might be owed
to me by the Company.
Upon completion by the Company of the payments and provision of the release
letters, all as listed in the attached “List of Final Payments” in connection
with my employment with the Company and/or the termination of such employment,
neither myself, nor anyone on my behalf, has or will have any claim, demand
and/or cause of action, including with respect to my dismissal and/or
entitlement to severance pay, whether or not now known, suspected or claimed,
which I have ever had, now have, or may claim to have against the Company and/or
its affiliates (whether directly or indirectly) pursuant to any applicable law
and/or agreement or otherwise against Company and/or its parent company, and/or
its affiliates and/or anyone on its behalf, including directors officers,
employees, agents, partners, investors, predecessors, successors, heirs,
assigns, directors, employees or shareholders or any of their representatives of
successors or affiliated corporations or organizations, whether previously or
hereinafter affiliated in any manner. Without derogating in any way from the
above, I acknowledge that this Release is a “Settlement and Acknowledgement of
Discharge” as defined in Section 29 of the Severance Pay Law, 5723 — 1963.
I acknowledge that all of the payments referred to hereunder (including in the
Agreement and in the List of Final Payments) are gross amounts and shall be
subject to the withholding of applicable taxes and deductions required by any
applicable law.


* [ l ]
** [ l ]
*** [ l ]



Exhibit B-1

--------------------------------------------------------------------------------




I acknowledge and agree that the payments and entitlements specified in and the
attached “List of Final Payments" are the sole consideration to which I am
entitled from the Company (subject to the contingencies set forth in such
documents) and that there is no further obligation, financial or otherwise,
owing to me by the Company.
I hereby confirm that I shall continue to comply with any undertakings that by
their nature survive my employment with the Company. Without limiting the
generality of the foregoing, I undertake to maintain the terms of this Release
in strict confidence.
I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
that the creditor or releasing party does not know or suspect to exist in his or
her favor at the time of executing the release and that, if known by him or her,
would have materially affected his or her settlement with the debtor or released
party.” I hereby expressly waive and relinquish all rights and benefits under
that section and any law of any jurisdiction of similar effect with respect to
my release of any claims I may have against the Company.
Except as otherwise set forth in this Release, I hereby release, acquit and
forever discharge the Company, its parents and subsidiaries, and their officers,
directors, agents, servants, employees, shareholders, successors, assigns and
affiliates, of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys’ fees, damages, indemnities and obligations
of every kind and nature, in law, equity, or otherwise, known and unknown,
suspected and unsuspected, disclosed and undisclosed (other than any claim for
indemnification I may have as a result of any third party action against me
based on my employment with the Company), arising out of or in any way related
to agreements, events, acts or conduct at any time prior to the date I execute
this Release, including, but not limited to: all such claims and demands
directly or indirectly arising out of or in any way connected with my employment
with the Company or the termination of that employment, including but not
limited to, with respect to salary, wages, back wages, contributions to managers
insurance (*) and education fund (**), severance pay, annual vacation, overtime
pay, travel allowance, recreation pay (***), sick pay, commissions, incentives,
bonuses, options, notice period or payment in lieu of notice, deferred
compensation payments, expenses, benefits, and reimbursement of any kind and any
other payment or benefits or rights whatsoever in connection with my employment
with the Company or termination of my employment or that otherwise might be owed
to me by the Company; claims of intentional and negligent infliction of
emotional distress, any and all tort claims for personal injury; claims pursuant
to any federal, state or local law or cause of action including, but not limited
to, the federal Civil Rights Act of 1866; Title VII of the federal Civil Rights
Act of 1964, as amended; the federal Civil Rights Act of 1991; Sections 1981
through 1988 of Title 42 of the United States Code, as amended; the federal
Occupational Safety and Health Act of 1970; the Consolidated Omnibus Budget
Reconciliation Act of 1985; the federal Family and Medical Leave Act of 1993,
except as prohibited by law; the federal Worker Adjustment and Retraining
Notification Act of 1988; the federal Vocational Rehabilitation Act of 1973; the
federal Equal Pay Act of 1963; the federal Fair Labor Standards Act, except as
prohibited by law; the National Labor Relations Act, as amended; the federal
Employee Retirement Income Security Act of 1974, as amended; the federal
Americans with Disabilities Act of 1990; the Age Discrimination in Employment
Act of 1967, as amended (the “ADEA”); the Sarbanes-Oxley Act of 2002; the
California Fair Employment and Housing Act, as amended; the California civil
rights laws; the California Equal Pay Law; tort law; contract law; statutory
law; common law; wrongful discharge; discrimination; fraud; defamation;
emotional distress; and breach of the implied covenant of good faith and fair
dealing; provided, however, that nothing in this paragraph shall be construed in
any way to release the Company from (i) the payments and benefits under Section
2 of my Agreement, (ii) to benefits described in the List of Final Payments,
(iii) its


* [ l ]
** [ l ]
*** [ l ]



Exhibit B-2

--------------------------------------------------------------------------------





obligation to indemnify me pursuant to the Company’s indemnification obligation
pursuant to agreement or applicable law, (iv) to any rights or benefits that may
not be waived pursuant to applicable law, including, without limitation, any
right to unemployment insurance benefits, or (v) to my right to communicate
directly with, cooperate with, or provide information to, any federal, state or
local government regulator.
For the avoidance of doubt, nothing in this Agreement will be construed to
prohibit me from filing a charge with, reporting possible violations to, or
participating or cooperating with any governmental agency or entity, including
but not limited to the Equal Employment Opportunity Commission, the National
Labor Relations Board, the California Department of Fair Employment and Housing,
the Department of Justice, the Securities and Exchange Commission, Congress, or
any agency Inspector General, or making other disclosures that are protected
under the whistleblower, anti-discrimination, or anti-retaliation provisions of
federal, state or local law or regulation; provided, however, that I may not
disclose information of the Company or any of their affiliates that is protected
by the attorney-client privilege, except as otherwise required by law. I do not
need the prior authorization of the Company to make any such reports or
disclosures, and I am not required to notify the Company that I have made such
reports or disclosures.
Furthermore, in accordance with 18 U.S.C. § 1833, notwithstanding anything to
the contrary in this Agreement: (i) I shall not be in breach of this Agreement,
and shall not be held criminally or civilly liable under any federal or state
trade secret law (x) for the disclosure of a trade secret that is made in
confidence to a federal, state, or local government official or to an attorney
solely for the purpose of reporting or investigating a suspected violation of
law, or (y) for the disclosure of a trade secret that is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal; and (ii) if I file a lawsuit for retaliation by the Company for
reporting a suspected violation of law, I may disclose the trade secret to my
attorney, and may use the trade secret information in the court proceeding, if I
file any document containing the trade secret under seal, and does not disclose
the trade secret, except pursuant to court order.
I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA. I also acknowledge that the consideration
given under the Agreement for the waiver and release in the preceding paragraph
hereof is in addition to anything of value to which I was already entitled. I
further acknowledge that I have been advised by this writing, as required by the
ADEA, that: (A) my waiver and release do not apply to any rights or claims that
may arise on or after the date I execute this Release; (B) I should consult with
an attorney of my choice prior to executing this Release; (C) I have forty-five
(45) days to consider this Release (although I may choose to voluntarily execute
this Release earlier); (D) I have seven (7) days following the execution of this
Release by the parties to revoke the Release; (E) this Release shall not be
effective until the date upon which the revocation period has expired, which
shall be the eighth day after this Release is executed by me. I hereby
understand that the revocation contemplated in this paragraph shall not be
effective unless it is in writing and signed by me and received by the Company
prior to the expiration of the revocation period. I further acknowledge that I
have read this Release carefully and completely understand each of the terms of
this Release; and, as required by ADEA, that I have received with this Release a
detailed list of the job titles and ages of all employees who were terminated in
this group termination and the ages of all employees of the Company in the same
job classification or organizational unit who were not terminated. I acknowledge
that the undertakings contained in this Release are irrevocable and the Company
and its representatives and successors are relying upon my undertakings. I
declare that I am fully aware of my rights under law and that this waiver is
signed by me upon my own free will after I was given the opportunity to receive
any and all explanations regarding my rights to my full satisfaction, and to
check all my accounts with the Company and after I have examined all my rights
against the Company. I further acknowledge that I have been afforded sufficient
time to understand the terms and effects of this Release, and that the
agreements and obligations herein are made voluntarily, knowingly and without
duress, and that neither the Company nor its agents or representatives have made
any representations inconsistent with the provisions of this Release.
EYAL WALDMAN


Exhibit B-3

--------------------------------------------------------------------------------




    
Date:        






Exhibit B-4

--------------------------------------------------------------------------------




LIST OF FINAL PAYMENTS
2    On or subsequent to the date of termination of your employment with the
Company (the “Termination Date”), the Company shall pay and/or release to you
the following:
1.    Last Monthly Salary:
A gross sum for Salary through Termination Date.
2.    Severance Pay: (gross)
All amounts accumulated in the severance component in your managers insurance
policy and/or pension fund shall be released to you should you be entitled to
statutory severance pay on account of your statutory severance pay entitlement,
and the Company will complete payment of the statutory severance entitlement.
3.    Vacation Days:
A gross payment for _________accrued and unused vacation days - NIS____________
4.    Recuperation Pay (d’mei havra’ah):
A gross payment for _____ unpaid d’mei havra’ah due as of the Termination Date -
NIS __________
5.    Prior Notice of Termination
A gross payment in lieu of prior notice for_______    days, including a payment
for social benefits payable thereupon. [If applicable]
6.    Additional Severance Payment
Subject to the terms and conditions of the Agreement - NIS ___________


7.    In addition, the Company shall release the Managers Insurance Policy
and/or Pension Fund (severance payment and pension) and Education Fund (Keren
Hishtalmuti) maintained on your behalf by the Company.








Exhibit B-5